Case: 17-10474   Date Filed: 07/10/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10474
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:14-cr-00399-SDM-AAS-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


RICARDO ROMERO-MESA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 10, 2017)

Before TJOFLAT, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 17-10474    Date Filed: 07/10/2017   Page: 2 of 2


      Victor D. Martinez, appointed counsel for Ricardo Romero-Mesa in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Romero-Mesa’s conviction and sentence are AFFIRMED.




                                        2